Steele Hays, Justice, dissenting. The Public Service Commission heard disputed testimony on the issue of whether the asbestos was friable and determined that it was not. Under the law, that finding of fact by the Commission is conclusive if supported by substantial evidence. Ark. Code Ann. § 23-2-423 (1987). The majority opinion dismisses the expert testimony of Ralph Sandage, on whose opinion the Commission relied, by quoting his response to a single question, ignoring entirely the balance of his testimony. The Court of Appeals, in affirming the Public Service Commission in an en banc decision, characterized the Sandage testimony: An engineer for the PSC staff, Ralph W. Sandage, testified in opposition to the application. He said that there was no detectable level of asbestos found in air samples taken by appellant and, consequently, no danger. He also testified, in essence, that it was the renovation and repair work which necessitated the asbestos removal and that the removal was not a direct result of legislative or regulatory mandate. Sandage testified that some of the asbestos removed by the Company was not necessary at all in connection with the work. He testified that he had visited the renovation sites and had personally observed that the ACM did not disintegrate when touched and that it seemed solid. The witness testified that he had no problem with AOG removing the asbestos but objected to the recovery of expenses therefor under Act 310. The supplemental abstract summarizes a pertinent part of Sandage’s testimony as follows: I observed the asbestos material in the mechanical equipment room being tested by one of the contractors bidding on the contract for removal of asbestos. The contractor took an object and punched it into the material. The contractor gouged out a piece of the material. The piece came out as a clump. The asbestos material seemed solid. I observed the contractors testing material on the walls in the garage in the same manner as they had in the mechanical equipment room. I touched the material to determine the consistency. The material was spongy and did not fall apart. If the material at either building was poked, brushed or bumped the material would not disintegrate. I suggest that testimony is substantial evidence by any standard. The majority has also disregarded the settled rule that it is the province of the Commission to assess the credibility of the witnesses, the reliability of their testimony and the weight to be accorded the evidence presented before the Commission. General Telephone Company of the Southwest v. Arkansas Public Service Commission, 23 Ark. App. 73, 744 S.W.2d 392 (1988); Associated Natural Gas Co. v. Arkansas Public Service Commission, 25 Ark. App. 115, 752 S.W.2d 766 (1988); Arkansas Public Service Commission v. Continental Telephone Co., 262 Ark. 821, 561 S.W.2d 645 (1978): To establish an absence of substantial evidence to support the decision the appellant must demonstrate that the proof before the administrative tribunal was so nearly undisputed that fair-minded men could not reach its conclusion, [citation omitted] . . . [T]he question is not whether the testimony would have supported a contrary finding but whether it supports the finding that was made. I submit the appellant has failed to make that demonstration and I respectfully dissent. Hickman, J., joins this dissent.